Opinion by
Cline, J.
It appeared the invoice covered badminton rackets, nets, shuttlecocks, tennis rackets, and gut for badminton and tennis rackets. Two of the items of badminton nets were advanced, all other items being appraised as entered. The only witness in' the case testified on behalf of the petitioner that he furnished the customs broker with the invoice upon which entry was made and believed that the values shown on the invoice were correct'; that at the time of entry he did not have information as to value other than that stated on the invoice; that he did not consult with the appraiser prior to entry; that the broker entered according to his instructions. It was further shown that he had been importing merchandise from India for about 10 years and that he assumed he was buying at the same price that anyone could buy and had no reason to believe he was getting a special price or a lower price than other purchasers because of higher quantities purchased. The court stated that the record indicated the situation is similar to that in Wroblewski v. United States (28 C. C. P. A. 150, C. A. D. 137) and was of the opinion that the petitioner herein made entry at the invoice values in good faith. The petition was therefore granted.